UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5166


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAFAEL OMAR VILLEGAS-MARTINEZ, a/k/a Lunar,

                Defendant - Appellant.



                            No. 12-4012


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARIO MOLINA-VALLADAREZ, a/k/a Tiger,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.     Roger W. Titus, District Judge.
(8:09-cr-00471-RWT-3; 8:09-cr-00471-RWT-1)


Submitted:   November 6, 2012             Decided:   November 14, 2012


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.
Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Marc G. Hall, HALL & CHO, PC, Rockville, Maryland; Elita C.
Amato, LAW OFFICE OF ELITA C. AMATO, Arlington, Virginia, for
Appellants.    William Moomau, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Rafael Omar Villegas-Martinez (“Martinez”) and Mario

Molina-Valladarez (“Valladarez”) pled guilty, pursuant to plea

agreements,       to    conspiracy          to       participate          in    a     racketeering

enterprise,       in     violation          of           18     U.S.C.    § 1962(d)          (2006).

Martinez     was       sentenced       to        276          months’     imprisonment,            and

Valladarez       was    sentenced          to    293          months’     imprisonment.             On

appeal,    counsel       have     filed          a       brief       pursuant       to   Anders     v.

California,       386 U.S. 738     (1967),             asserting       there      are     no

meritorious       grounds       for    appeal             but       questioning       whether      the

district court properly considered and applied the 18 U.S.C.

§ 3553(a) (2006) factors.                  The Government has filed a motion to

dismiss    this    appeal       in    part           on       the    ground     that     Appellants

knowingly and intelligently waived their right to appeal their

convictions      and    sentences.              For       the       reasons    that      follow,    we

dismiss in part and affirm in part.

            In     their    plea       agreements,                  Appellants      waived    their

right to appeal their convictions and sentences, except to the

extent that their sentences exceeded the Guidelines range based

upon an offense level of thirty-seven.                                A defendant may waive

the right to appeal if that waiver is knowing and intelligent.

United States v. Poindexter, 492 F.3d 263, 270 (4th Cir. 2007).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Fed. R.

                                                     3
Crim. P. 11 colloquy, the waiver is both valid and enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005);

United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

A   review    of    the    record    reveals      that    the     court         determined

Appellants were competent to plead guilty, had the opportunity

to discuss their plea agreements with counsel, entered their

guilty pleas in the absence of threats or force, and understood

the terms of their appeal waivers regarding their sentences.

Thus, we conclude that Appellants validly waived their right to

appeal their sentences and that the claims raised on appeal fall

within the scope of their waivers.                United States v. Blick, 408
F.3d 162,        168     (4th     Cir.       2005)     (providing             standard).

Accordingly, we grant the Government’s motion to dismiss in part

and dismiss the appeal of Appellants’ sentences.

             The record reveals, however, that the court did not

ensure Appellants understood the terms of their appeal waivers

regarding     their       convictions.         Thus,     we   deny        in    part   the

Government’s       motion     to    dismiss      the     appeal      of        Appellants’

convictions.       Nevertheless, in accordance with Anders, we have

reviewed the record in this case and have found no unwaived and

potentially meritorious issues for appeal.                    We therefore affirm

Appellants’ convictions.

             This court requires that counsel inform Appellants, in

writing, of their right to petition the Supreme Court of the

                                           4
United States for further review.             If Appellants request that a

petition   be    filed,     but   counsel    believe    that    such    a   petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Appellants.                     We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in   the   materials      before    this    court   and

argument would not aid the decisional process.

                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                         5